Citation Nr: 1328296	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from September 1982 to 
August 1993, from June 1996 to March 1997, and from December 
2001 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The appeal was certified to the Board by 
the RO in Jackson, Mississippi.

The Virtual VA and VBMS folders have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2010 VA Form 9, the Veteran indicated that he 
did not want a Board hearing.  In January 2013, the Veteran 
submitted another VA Form 9 and indicated that he wanted a 
videoconference hearing.  

On review, a remand is necessary so that the requested 
videoconference hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing at the 
appropriate RO.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


